Citation Nr: 0202416	
Decision Date: 03/14/02    Archive Date: 03/25/02

DOCKET NO.  99-14 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for bilateral pes 
varus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1997 to November 
1998.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1999 rating decision 
by the Pittsburgh, Pennsylvania RO, which denied service 
connection for bilateral pes planus and pes varus.  
Jurisdiction was later transferred to the Philadelphia, 
Pennsylvania RO, which retains jurisdiction.  These issues 
were before the Board in November 2000 and August 2001 when 
they were remanded for additional development.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issues decided herein have been 
obtained.

2. The veteran's bilateral pes planus first manifested itself 
prior to military service and was identified at the time of 
examination for entry into service.

3.  The veteran's bilateral pes planus did not show a 
permanent increase in symptoms during active military 
service.

4.  The evidence does not currently show any manifestations 
of bilateral pes planus or pes varus.


CONCLUSIONS OF LAW

1.  The veteran's pre-existing bilateral pes planus was not 
aggravated in service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.306 (2001).

2.  The veteran's bilateral pes varus was not incurred in, or 
the result of, the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, as noted in the last remand, the Board notes that 
there has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), which contains 
revised notice provisions, and additional requirements 
pertaining to VA's duty to assist.  38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001).  The new law applies to 
all claims filed on or after the date of the law' s 
enactment, as well as to claims filed before the date of the 
law's enactment, and not yet finally adjudicated as of that 
date.   See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law.  Accordingly, the Board 
determines that the law does not preclude the Board from 
proceeding to an adjudication of the veteran's claim without 
again remanding the claim to the RO, as the requirements of 
the new law have essentially been satisfied.  In this regard, 
the Board notes that by virtue of the May 1999 Statement of 
the Case and January 2000 Supplemental Statement of the Case 
issued during the pendency of the appeal, the veteran's 
representative has been advised of the law and regulations 
governing this claim, and has been given notice of the 
information, medical evidence, and/or lay evidence necessary 
to substantiate the claim.  

Significantly, the Board notes that several attempts were 
made to contact the veteran at two separate addresses so that 
he may receive proper correspondence and to ensure 
appropriate development.  Likewise, Address Information 
Request forms were sent to the United States Post Office in 
December 2001 in order to determine the whereabouts of the 
veteran.  Contacts with the veteran's representative have 
failed to reveal a current address.  All attempts to locate 
the veteran were unsuccessful.  The VA's duty to assist the 
veteran is not a one way street; the veteran also has an 
obligation to assist in the adjudication of his claim.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Likewise, 
the Board notes that "in the normal course of events, it is 
the burden of the veteran to keep the VA apprised of his 
whereabouts.  If he does not do so there is no burden on the 
part of the VA to turn up heaven and earth to find him."  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Therefore, as 
the VA has unsuccessfully attempted to contact the veteran, 
this case will be adjudicated on the merits.

The veteran's service medical records reveal that upon 
entrance into military service, the veteran suffered from 
moderate asymptomatic pes planus.  In addition, service 
treatment records show a history of bilateral pes planus and 
a diagnosis of bilateral pes varus.  A July 1998 radiology 
report showed an abnormal relationship between the talus and 
calcaneus and between these bones and the anterior foot.  
Additionally, the metatarsal showed a slight variation with 
the second metatarsal not being longer than the others so 
that the normal metatarsal head angle was not seen.  Varus 
deformity of the fore foot and mid-foot was present as a 
result of these various angular relationship abnormalities.  
Upon separation, the veteran noted abnormalities of the feet.

The veteran contends that the RO erred by failing to grant 
service connection for bilateral pes planus and pes varus.  
Under applicable criteria, service connection will be granted 
for a disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. § 1110.  Service 
connection may also be established for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Veterans are 
presumed to be in sound medical condition at the time of 
entry into service except for defects actually noted when 
examined for entry into service.  This presumption of 
soundness can be rebutted by evidence that clearly and 
unmistakably shows the existence of a disability prior to 
service.  38 U.S.C.A. § 1111.  If a disability is found to 
exist prior to service, the question becomes one of 
aggravation.

The evidence presented shows that pes planus was noted at the 
time of examination for entry into service and therefore 
obviously pre-existed the veteran's military service.  Thus, 
the issue is one of aggravation.  To establish aggravation, 
the evidence must show that the disability increased in 
severity during service.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles that may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  This permanent increase showing aggravation is 
distinguished from a temporary increase or flare-up of 
symptoms.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In the present case, the veteran's bilateral pes planus pre-
existed service, as noted on his entrance examination, and 
there is no evidence to suggest that there was a permanent 
increase of the disability.  While the veteran had complaints 
of pes planus during service, there is no medical evidence 
demonstrating that the pes planus increased in severity as a 
result of his active military service.  Furthermore, there is 
no medical evidence in the claims file showing that the 
veteran currently has any manifestations of the disability.  
In fact, the veteran has not been shown to have received 
treatment for bilateral pes planus since separation from 
service.  Furthermore, the RO attempted to schedule the 
veteran for a VA examination in order to determine whether 
the bilateral pes planus was aggravated in service, however, 
the RO was unable to locate the veteran.

Likewise, there is no evidence to establish that bilateral 
pes varus was incurred in, or the result of, the veteran's 
active military service.  Although the veteran was diagnosed 
with bilateral pes varus during service and reported having 
problems with his feet upon discharge, there is no evidence 
establishing that he currently has any manifestations of the 
disability.  As with bilateral pes planus, the veteran has 
not been shown to have had any complaints or sought treatment 
since separation from service for bilateral pes varus.  In 
addition, as stated above, the RO attempted to schedule the 
veteran for a VA examination in order to determine the nature 
and etiology of the bilateral pes varus, however, the RO was 
unable to locate the veteran.

In conclusion, since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine does not 
apply, and service connection for the veteran's bilateral pes 
planus and pes varus is not warranted.  38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Service connection for bilateral pes planus and pes varus is 
denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

